     Case 2:14-cv-02234-JAM-DMC Document 385 Filed 02/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHARIDAN STILES, et al.,                           No. 2:14-CV-2234-JAM-DMC
12                       Plaintiffs,
13            v.                                         ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.
20   Pending before the court is plaintiffs’ ex parte application for an order shortening time. See ECF
21   No. 382.
22                  Plaintiffs ex parte application was filed on February 13, 2020, and seeks an order
23   shortening time for a hearing on their motion to enforce the court’s prior orders regarding
24   limitations on depositions, currently set for hearing on March 25, 2020. Plaintiffs request a
25   hearing be held on February 14, 2020. This request will be denied because it is unreasonable to
26   expect parties who might oppose plaintiff’s motion to prepare for and brief the matter or for the
27   court to review the parties’ filings on such short notice.
28   ///
                                                        1
     Case 2:14-cv-02234-JAM-DMC Document 385 Filed 02/14/20 Page 2 of 3

 1                  A review of the docket reflects that plaintiffs have noticed a hearing before the
 2   undersigned in Redding, California, for March 4, 2020, at 10:00 a.m., on their motion to compel
 3   additional supplemental responses to requests for production, set two. The court will sua sponte
 4   advance the March 25, 2020, hearing on plaintiff’s motion regarding depositions to this date and
 5   time. The court will also sua sponte advance the hearing on non-party Onyx Corporation’s
 6   motion to quash, currently set for hearing on March 17, 2020, to March 4, 2020, at 10:00 a.m.
 7   before the undersigned in Redding, California.
 8                  With the foregoing, the following motions are now set for hearing on March 4,
 9   2020, at 10:00 a.m.:
10                  Docket Number          Description of Motion
11                  ECF No. 370            Onyx Corporation’s motion to quash.
12                  ECF No. 377            Plaintiffs’ motion to compel.
13                  ECF No. 381            Plaintiffs’ motion regarding depositions.
14   The parties and affected non-parties shall file a single joint statement regarding these discovery
15   disputes on or before 5:00 p.m. PST on February 26, 2020. Plaintiffs and Onyx corporation, as
16   moving parties, shall submit their portions of the joint statement to affected opposing counsel on
17   or before 5:00 p.m. PST on February 20, 2020. Opposing counsel shall submit their portions of
18   the joint statement to counsel for moving parties on or before 12:00 p.m. PST on February 26,
19   2020. Moving parties shall be responsible for filing the completed joint statement with the court.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                       2
     Case 2:14-cv-02234-JAM-DMC Document 385 Filed 02/14/20 Page 3 of 3

 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.      Plaintiffs’ ex parte application for an order shortening time for a hearing on
 3   February 14, 2020 (ECF No. 382) is denied;
 4                  2.      Plaintiffs’ motion relating to depositions (ECF No. 381) is set for hearing
 5   on March 4, 2020, at 10:00 a.m., before the undersigned in Redding, California;
 6                  3.      Onyx Corporation’s motion to quash (370) is set for hearing on March 4,
 7   2020, at 10:00 a.m., before the undersigned in Redding, California;
 8                  4.      Plaintiff’s motion to compel (ECF No. 377) remains set for hearing on
 9   March 4, 2020, at 10:00 a.m., before the undersigned in Redding, California;
10                  5.      The parties and affected non-parties shall meet and confer regarding the
11   discovery disputes listed herein and shall file a single joint statement regarding these discovery
12   disputes on or before 5:00 p.m. PST on February 26, 2020; and
13                  6.      Telephonic appearances are not permitted unless the court approves a
14   written request for telephonic appearance showing good cause why a personal appearance should
15   be excused.
16

17

18   Dated: February 14, 2020
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
                                                        3
